DETAILED ACTION
This action is in response to the amendments and remarks filed 10/15/2021 in which claims 15-19 have been amended, claims 17-19 are withdrawn as directed to a non-elected invention (see below) and claims 15-16 are pending and ready for examination.
Response to Amendment
The previous 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 15-19 is withdrawn in view of the Applicants’ arguments and amendments.
The previous 35 U.S.C. 101 rejections of claims 17-19 are withdrawn in view of the Applicants’ arguments and amendments.
Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argue that “One of ordinary skill in the art would not combine Yan with Shaanxi and Vakuliuk” but do not provide any reasons to support this conclusion. There prior art teachings are combined for the reasons as stated in the rejections and are seen as proper, obvious combinations.
The Declaration under 37 CFR 1.132 filed 08/27/2021 is insufficient to overcome the rejection of the claims as set forth in the last Office action because: the Declaration appears to 
Election/Restrictions
The amendments filed on 10/15/2021 amended claims 17-19 such that they are now directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or

(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I, Original Claims 15-19 (and present claims 15-16), drawn to a crosslinked lysozyme-based dialysis membrane.
Group II, Amended Claims 17-19 (dated 10/15/2021), drawn to Methods of separation.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the crosslinked lysozyme membrane as originally claimed, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shaanxi in view of Yan and Vakuliuk (as cited in the rejections below).  Therefore, no single general inventive concept exists and restriction is appropriate.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105475359 B (hereinafter “Shaanxi” provided on the IDS dated 01/26/2021 and with the English Machine translation now attached, effectively filed 11/24/2015) in view of Yan, EK., Lu, QQ., Zhang, CY. et al. Preparation of cross-linked hen-egg white lysozyme crystals free of cracks. Sci Rep 6, 34770 (2016) (hereinafter “Yan”) and Polina Vakuliuk, et al., Modified track membranes with antibacterial properties, Desalination, Volume 235, Issues 1–3, 2009, Pages 160-169 (hereinafter “Vakuliuk”).
Regarding claim 15 Shaanxi discloses a lysozyme-based nano-film (i.e. membrane), wherein the film is formed by attaching the lysozyme film to a substrate which may be polyethylene terephthalate i.e. PET (i.e. the film and support are adhered during film formation), 
the lysozyme film is considered a two-dimensional nanomembrane and is formed by phase transition of a lysozyme (as described below), and the membrane contains a dense surface layer attached to a support layer, the dense surface layer is the lysozyme nanomembrane, and the support layer of PET is the substrate; 
the a method of forming the lysozyme two-dimensional nanomembrane by phase transition of the lysozyme comprises: 
adjusting a pH value of a 10 mmol/L 2-[ 4-(2-hydroxyethyl)piperazinl- yl]ethanesulfonic acid buffered solution of tris(2-carboxyethyl) phosphine to 6.4 by using NaOH to get an adjusted solution, then 
mixing the adjusted solution with a 4 mg/mL 2-[4-(2- hydroxyethyl)piperazin-l-yl]ethanesulfonic acid buffered solution of the lysozyme in an isovolumetric manner (10ml to 10 ml) to get a mixed solution, 
spreading the mixed solution to a whole surface of a substrate directly, incubating at room temperature for 50 minutes, 

Shaanxi does not disclose (1) the incubating is performed for 2-6 hours; (2) crosslinking the lysozyme film with glutaraldehyde as claimed; or (3) the PET substrate is a nuclear track membrane.
However with regard to (1) the incubating is performed for 2-6 hours; as this is a product by process limitation it is not clear what, if any, effect a prolonged “incubation” period would have on the structure, and further allowing the coating to dry longer would have been obvious to one of skill in the art because drying is obviously effected by additional parameters such as air flow, humidity, etc.
With regard to (2) crosslinking the lysozyme film with glutaraldehyde; Yan discloses a method of crosslinking egg-white lysozyme crystals by first forming the lysozyme crystals and then soaking them in a 1-4 wt% glutaraldehyde aqueous solution for 1-4 days (Table 3, “Materials and Methods” section ), and that it result in fewer cracks in the crystals (Abstract, throughout) and that crosslinking with glutaraldehyde is known to provide benefits because “[t]here are strong covalent bonds formed after cross-linking by glutaraldehyde (including intermolecular cross-links and intramolecular cross-links), leading to consolidation of the crystal structure. Cross-linked protein crystals are insoluble in water and organic solvents, and can be directly handled by mechanical contact. Moreover, their mechanical stability, thermal stability, and activity in organic solvents are significantly enhanced after being treated with glutaraldehyde” (Frist paragraph of main text, pg. 1).
prima facie obvious to one of ordinary skill in the art to modify the membrane of Shaanxi by crosslinking the lysozyme film by forming the lysozyme film and then soaking it in a 1-4 wt% glutaraldehyde solution a period of time as disclosed by Yan because this result in fewer cracks in the lysozyme crystals (Abstract, throughout) and that crosslinking with glutaraldehyde is known to provide benefits because “[t]here are strong covalent bonds formed after cross-linking by glutaraldehyde (including intermolecular cross-links and intramolecular cross-links), leading to consolidation of the crystal structure. Cross-linked protein crystals are insoluble in water and organic solvents, and can be directly handled by mechanical contact. Moreover, their mechanical stability, thermal stability, and activity in organic solvents are significantly enhanced after being treated with glutaraldehyde” (Frist paragraph of main text, pg. 1). 
With specific regard to the crosslinking time, as this is a product by process limitation it is not clear what, if any, effect a prolonged “incubation” period would have on the structure, however Yan further discloses that the crosslinking time effects the final properties such a cracking (“Multi-factor analysis of variance” section) and is thus a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize crosslinking time, including those within the scope of the present claims, so as to produce desired end results.
With regard to (3) the substrate is a PET nuclear track membrane; Vakuliuk discloses it is desirable to forming an anti-bacterial coating on a PET track membrane (i.e. a PET nuclear 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to substitute the PET substrate of Shaanxi for the PET track etch membrane substrate of Vakuliuk because since Vakuliuk discloses it is desirable to coat a PET track membrane with an anti-bacterial coating it would therefore have been obvious to coat the PET track membrane with the anti-bacterial coating of lysozyme as disclosed by Shaanxi in view of Yan which is disclosed to be effective and used on PET substrates, which the expectation of obtaining a functional anti-bacterial PET membrane.
Note: With regard to the membrane being “a dialysis membrane”, this is a functional limitation which is not limiting because the structure disclosed by Shaanxi in view of Yan and Vakuliuk would be capable of use in dialysis; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding claim 16 Shaanxi in view of Yan and Vakuliuk discloses the crosslinked lysozyme-based dialysis membrane according to claim 15, and while the thickness and pore size of the membrane are not as claimed, membrane thickness and pore size are well known in the art to be routinely optimized for a given application i.e. based on application desired mechanical properties, pressure drop and/or particle size to remove and are thus considered result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is 571-272-8885 and whose direct fax number is 571-273-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            


	/Jason M Greene/            Primary Examiner, Art Unit 1773